UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2008 Commission File Number: 0001379006 NANOVIRICIDES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The number of shares outstanding of the Registrant's Common Stock as of May 18, 2008 was 119,240,835 shares. 1 NanoViricides, INC. FORM 10-Q INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets –March 31, 2008 (Unaudited) and June 30, 2007(Audited) 3 Statements of Operations (Unaudited) - For the Nine Months Ended March 31, 2008 and 2007, and for the Cumulative Period May 12, 2005 (Inception) through March 31, 2008. 4 Statements of Cash Flows (Unaudited) - For the Three and Nine Months Ended March 31, 2008 and 2007, and for the Cumulative Period May 12, 2005 (Inception) through March 31, 2008. 5 Notes to Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures. 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Changes in Securities 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits and Reports on Form 8-K 21 Signatures 22 Certifications 23 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March31, 2008 June30, 2007 Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,210,836 $ 967,797 Prepaid expenses 338,572 251,722 Other current assets 179,050 5,000 Total current assets 1,728,458 1,224,519 Property and equipment, net 65,803 18,487 OTHER ASSETS Security deposit 88,333 100,000 Trademarks, net 6,962 7,215 Total Other Assets 95,295 107,215 TOTAL ASSETS $ 1,889,556 $ 1,350,221 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable – trade $ 119,602 $ 72,845 Accounts payable – related parties 114,773 262,038 Accrued expenses 41,237 65,000 Accrued payrollto officers and related payrolltax expense 237,605 450,000 TOTAL CURRENT LIABILITIES 513,217 849,883 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.001 par value; 300,000,000 shares authorized, issued and outstanding: 119,240,981 and 114,069,144 at March 31, 2008 and June 30, 2007 respectively 119,241 114,069 Additional paid-in capital 9,472,103 6,855,689 Stock subscription receivable (20 ) (20 ) Deficit accumulated during the development stage (8,214,985 ) (6,469,400 ) TOTAL SHAREHOLDERS’ EQUITY 1,376,339 500,338 TOTAL LIABILITIES ANDSHAREHOLDERS’ EQUITY $ 1,889,556 $ 1,350,221 The accompanying notes are an integral part of these financial statements 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, Nine Months Ended March31, For the Cumulative Period From May12,2005 (Inception) through March31,2008 2008 2007 2008 2007 Revenues $ - $ - $ - $ - $ - Operating expenses: Research and development 232,784 244,761 550,273 575,715 2,212,743 Refund credit research and development costs - - (166,050 ) - (166,050 ) General and administrative (of this amount $47,222, $200,985, $121,566, $279,822 and $1,002,470 was for stock and option based compensation to consultants and officers for each period presented) 572,534 683,605 1,408,932 1,732,285 5,491,227 Total operating expenses 805,318 928,366 ) 1,793,155 2,308,000 7,537,920 Loss from operations (805,318 ) (928,366 ) (1,793,155 ) (2,308,000 ) (7,537,920 ) Other income (expense): Interest income 14,431 10,247 47,570 50,937 109,944 Non cash interest on convertible debentures - - - ( 7,644 ) (73,930 ) Non cash interest expense on beneficial conversion feature of convertible debentures - - - (82,918 ) (713,079 ) Total other income (expense) 14,431 10,247 47,570 (39,625 ) (677,065 ) Net loss $ (790,887 ) $ (918,119 ) $ (1,745,585 ) $ (2,347,625 ) $ (8,214,985 ) Net loss per share: basic and diluted $ (.01 ) $ (.01 ) $ (.02 ) $ (.02 ) Weighted average shares outstanding: basic and diluted 119,196,586 112,626,302 117,489,413 112,085,679 The accompanying notes are an integral part of these financial statements. 4 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended March31, For the Cumulative Period From May12,2005 (Inception) through March31,2008 2008 2007 OPERATING ACTIVITIES: Net loss $ (1,745,585 ) (2,347,625 ) $ (8,214,985 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services rendered 84,022 164,160 606,058 Warrants granted to scientific advisory board 30,500 88,740 274,988 Options issued to officers as compensation 7,044 26,922 121,424 Depreciation and amortization 4,783 1,615 7,402 Amortization of deferred financing expenses - 6,714 51,175 Non cash interest on convertible debentures - 7,644 73,930 Non cash interest expense on beneficial conversion feature of convertible debentures - 82,918 713,079 Changes in assets and liabilities: Prepaid expenses (86,850 ) (150,957 ) (323,572 ) Deferred expenses - - (2,175 ) Othercurrent assets (174,050 ) (100,000 ) (194,050 ) Accounts payable- trade 46,757 12,624 119,602 Accounts payable –related parties (147,265 ) 81,682 114,773 Accrued expenses (23,763 ) (62,431 ) 41,237 Accrued payroll to officers and related payroll tax expense (212,395 ) 163,718 237,605 Other payroll taxes payable - 3,711 - Net cash used in operating activities (2,216,802 ) (2,020,565 ) (6,373,509 ) INVESTING ACTIVITIES: Security deposit 11,667 - (88,333 ) Purchases of property and equipment (51,846 ) (18,586 ) (72,580 ) Purchase of trademarks - (5,630 ) (7,587 ) Net cash used in investing activities (40,179 ) (24,216 ) (168,500 ) FINANCING ACTIVITIES: Proceeds from issuance of convertible debentures - - 1,000,000 Proceeds from issuance of common stock and warrants inconnection with private placements of common stock – net of fees 2,500,020 - 5,742,845 Proceeds from exercise of stock warrants attached to convertible debentures - 50,000 920,000 Proceeds from exercise of stock options - - 90,000 Net cash provided by financing activities 2,500,020 50,000 7,752,845 NET INCREASE (DECREASE) IN CASHANDCASH EQUIVALENTS 243,039 (1,994,781 ) 1,210,836 CASHANDCASH EQUIVALENTS, BEGINNING OF PERIOD 967,797 2,507,102 - CASHANDCASH EQUIVALENTS, END OF PERIOD $ 1,210,836 $ 512,321 $ 1,210,836 The accompanying notes are an integral part of these financial statements. 5 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (CONTINUED) SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY (UNAUDITED) During the periods indicated below, the Company had the following non-cash activity: Nine Months Ended March31, For the Cumulative Period From May12, 2005 (Inception) through March31,2008 2008 2007 Common stock issued for services rendered $ 84,022 $ 164,160 $ 606,058 Stock options issued to the officers as compensation 7,044 26,922 121,424 Stock warrants granted to scientific advisory board 30,500 88,740 274,988 Common stock issued for interest on debentures - 7,644 73,930 Shares of common stock issued in connection with debenture offering - - 49,000 Common stock issued upon conversion of convertible debentures - 1,000,000 1,000,000 Debt discount related to beneficial conversion feature of convertible debt - - 713,079 Warrants issued in connection with private placement - - 1,262,632 The accompanying notes are an integral part of these financial statements. 6 Index NANOVIRICIDES, INC (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2 (Unaudited) Note 1. Basis ofPresentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission for Interim Reporting.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation for the interim periods have been included. Operating results for the three and nine month period ended March 31, 2008, are not necessarily indicative of the results that may be expected for the year ending June 30, 2008. The accompanying financial statements and the information included under the heading “Management’s Discussion and Analysis or Plan of Operation” should be read in conjunction with our company’s audited financial statements and related notes included in our company’s form 10-KSB for the year ended June 30, 2007. Note 2. Organization and Nature of Business NanoViricides,
